Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of the Application 

The following is a Final Office Action in response to communication received on 3/23/2022. Claims 1-18 have been examined in this application.  
Response to Amendments 
2. 	Applicant’s amendments to claims 1, 9-10, and 18 are acknowledged.
Response to Arguments 
3.	Applicant’s arguments with respect to the double patenting are acknowledged. Applicant filed a terminal disclaimed on 3/23/2022. However, the terminal disclaimer was disapproved, please see terminal disclaimer review dated 3/24/2022 from Technology Center OPLC.  Therefore without an approved terminal disclaimer the  double patenting rejection is maintained. 
4.	On remarks pages 9-12, Applicant argues the 101 rejection.  It is noted that only claims 10-18 were previously and currently rejected under 101.  Applicant makes arguments with respect to claim 1 and limitations that are not found in the more generic (broader) independent claim 10.  Since these argued limitations are not found in independent claim 10 the Examiner finds the arguments not persuasive. 
5.	On page 12 of Remarks Applicant argues the 112 second/b rejection.  Based on Applicant’s amendments and response the previous 112 second/b rejections have been withdrawn. 
6.	On pages 12 of Remarks, Applicant argues the 102 rejection.  Here Applicant argues that the Examiner is using obviousness language yet the claims are rejected under 102. Clarification is requested.  The claims are rejected under 102, there is no combination of references nor motivation to combine in the 102 rejection. 
7.	 On page 14 of Remarks, Applicant argues “Applicant respectfully notes wherein similar limitations were previously allowed in the parent case by the Examiner, stating wherein none of the prior art references disclose or suggest such limitations in combination.”  While the Examiner will not comment on an issued US Patent, the cited prior art primary reference of Peintner (United States Patent Application Publication Number: US 2014/0279906) was not previously cited. 
8.	On remarks pages 14-15, Applicant argues that the cited reference of Peintner does not teach the limitation “analyze said communication to determine whether said user is a potential target for one or more promotions; when said computer determines that aid user is a potential target for a promotion.”  In particular Applicant argues that a determination is made regardless of whether a user is a potential target or not.  The Examiner has carefully considered Applicant’s arguments however, the Examiner respectfully disagrees. 
	The cited prior art of Peintner is directed towards providing ads based on automated machine understanding of user social media information like statements and actions (see abstract and paragraphs 0001-0002). 
	Peintner clearly teaches in the cited paragraphs of 0001 and 0127 receiving a communication of a user and determining information from that communication like entities (e.g. people, places, organizing, media, and characters) which is later used to provide targeted marketing of goods or services (e.g. a potential target for a promotion).  The Examiner interprets the system determining the user is communicating about a place like Boston for example to be the system is “analyzing said communication to determine whether said user is a potential target for one or more promotions.”  The computer system then uses this information (e.g. “when said computer determines that said user is a potential target for a promotion”) to infer a user profile which is used to provide marketing of goods or services (e.g. advertising) to the user. 
	So the Examiner respectfully disagrees with Applicant’s arguments that a determination is made regardless of whether said user is a potential target or not. 
9.	On remarks page 16, Applicant argues that the cited paragraphs of 0003 and 0052 do not teach the limitations of “ analyze said communications history to assign one or more user profile tags to said user, wherein said analyze said communications history to assign said one or more user profile tags to said user” in that “one of ordinary skill in the art would understand wherein such a disclosure is not and cannot reasonably by considered as analyze said communications history to assign one or more user profile tags to said user, wherein said analyze said communications history to assign said one or more user profile tags to said user….” The Examiner respectfully disagrees.  The cited paragraphs 0003 and 0052 teach analyzing the social network information and the plurality of subculture models to identify a weighted set of subculture that reflects the interests of the user.  Paragraph 0027 further provides one example of a subculture being the NBA.  Therefore the Examiner respectfully disagrees. 
10.	 On remarks pages 16-17, Applicant argues that the cited reference fails to disclose or suggest “calculating a frequency of each of said key words and phrases in said communications history”.  The Examiner has carefully considered Applicant’s arguments however the Examiner respectfully disagrees.  The cited sections of paragraphs 0029-0035 and 0036-0037 clearly teach a subculture may be a group of social media users connected by a common trait or interest (see paragraph 0029) and subcultures may be modeled based on their entity and their respective frequency of use (see paragraph 0030) as well as phrases and their respective frequency of use (see paragraph 0035).  Therefore the Examiner respectfully disagrees. 
11.	On remarks 17, Applicant argues that the cited reference fails to disclose or suggest “calculating a tag relevance score for each tag of said set of one or more tags based on said frequency of each of said key words and phrases.” The Examiner has carefully considered Applicant’s arguments however the Examiner respectfully disagrees.  The cited sections clearly teach social network data being modeled against the subculture models to generate a score which indicates a degree to which a user identifies with a subculture (e.g. a probability)  (see paragraph 0052), in which the subculture models include frequency of use of entities (keywords) and phrases (see paragraphs 0029-0035 and 0036-0037).
	Therefore the Examiner respectfully disagrees. 
12.	On remarks page 17, Applicant argues the limitation “receive said one or more user profile tags; analyze said one or more user profile tags and said communication to select a specific promotion from said one or more promotions; and transmit said specific promotion to said user” in that the cited prior art of Peintner does not provide “any disclosure or suggestion of analyzing the user profile tags to select a promotion.”  The Examiner respectfully disagrees. Peintner at paragraph 0001 clearly teaches marketing goods or services to the user based on inferred profiles. The subcultures as discussed in sections 9-11 in this response to arguments above are a part of that profile as discussed in Peintner paragraph 0006.  Therefore the Examiner respectfully disagrees.
Double Patenting
13.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,528,984. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all the elements of the current application 16708898 are found in the U.S. Patent No. 10,528,984.  The difference between the current application and U.S. Patent No. 10,528,984 lies in the fact that U.S. Patent No. 10,528,984 includes more elements and is thus more specific.  Thus the invention of U.S. Patent No. 10,528,984 is in effect a “species” of the “generic” invention of the current application.  It has been held that the generic invention is “anticipated” by the “species.” See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the current application claims 1-18 are anticipated by claims 1-10 of U.S. Patent No. 10,528,984, it is not patentably distinct from claims 1-10 U.S. Patent No. 10,528,984.


Claim Rejections - 35 USC § 101
14.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

15.	Claims 10-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
	The claim(s) recite(s) classifying users based on collected information to provide targeted relevant ads to users. The idea of classifying users based on collected information to provide targeted relevant ads to users is a mental process as well as subject matter where the commercial or legal interaction is advertising, marketing or sales activities or behaviors which is a certain method of organizing human activities.  Since the claims recite mental processes or certain methods of organizing human activities which are in the enumerated groupings of abstract ideas the claims recite an abstract idea. 
	This judicial exception is not integrated into a practical application because the claims merely recite limitations that are not indicative of integration into a practical application in that the claims merely recite: 
	(1)  adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).  Specifically as recited in the claims: 
	(a) on a computer/a computer comprising a memory and instructions within said memory, wherein said computer is configured to execute said instructions to:/when said computer (see claim 10)
	(b) access a database (see claim 10 and 18) 
	(c) access an external database/ based on said external database (see claim 16)
	(d) said machine learning engine configured to (see claim 17) 
	(e) execute a machine learning algorithm (see claim 17) 
	And (f) said machine learning algorithm (see claim 18) 
	(2) Adding insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)).  Specifically as recited in the claims mere data gathering in conjunction with the abstract idea (see claims 10-18) 
	And (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  Specifically as recited in the claims generally linking the use of the judicial exception to the online advertising environment or field of use (see claim 10-18)
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims merely recite limitations that are not indicative of inventive concept (significantly more) in that the claims merely recite: 
	(1)  Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality to the judicial exception (see MPEP 2106.05(d) and Berkheimer Memo).  Specifically as recited in the claims: 
	(a) automating mental tasks (see claims 10-18) (see July 2015 Update: Subject Matter Eligibility pages 7 and 11, and from 11 See Benson, 409 U.S. at 65‐67; Bancorp, 687 F.3d at 1275; CyberSource, 654 F.3d at 1375)
	(b) receiving or transmitting data over a network, e.g. using the Internet to gather data (see claims 10-18)(see MPEP 2106.05(d) Well-Understood, Routine, Conventional Activity [R-10.2019](cited herein: Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added))
	(c) accessing a database to receive information (see claims 10, 16, and 18) 
	- Mascarenhas (United States Patent Application Publication Number: US 2002/0019764) paragraph 0101 “One skilled in the art will recognize that other information about the user may also be retrieved from the corresponding database.” 
	- Hurwitz et al. (United States Patent Application Publication Number: US 2008/0281687) paragraph 0071 “ Through methods known in the art, a set of advertising available to be offered to the user is determined by the advertisement selection module 385 from the advertisement database 395”
	-Bannister et al. (United States Patent Application Publication Number: US 2009/0199108) paragraph 0055 “Other such information could also be queried from the database as will be understood by those skilled in the art.” 
	Examiner’s note: the Examiner has reconsidered the previously concluded insignificant extrasolution activity under the practical application under the significantly more step as detailed above. 

Claim Rejections - 35 USC § 112
16.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


17.	Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As per claim 1, Applicant recites as amended a multi-stage content and analysis system that executes on a computer that profiles and selects promotions, comprising: a computer comprising a memory and instructions within said memory, wherein said computer is configured to execute said instructions to:.  Applicant recites a computer, and then later a computer, so it’s unclear is to whether or not there is one computer or multiple computers, further it is unclear as to which computer the recitations of said computer refer to (reference).  For the purposes of this examination, the Examiner will interpret the claim as follows (in that there is one computer not multiple): a multi-stage content and analysis system 
	Further claims 2-9 that depend off of claim 1 are rejected based on their dependency on claim 1 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Further claim 10 recites substantially the same subject matter as discussed above and is accordingly along with its dependents claims 11-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 102
18.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
19.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



20.	Claims 10, 11, and 16 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Peintner (United States Patent Application Publication Number: US 2014/0279906).
	As per claim 10, Peintner teaches A multi-stage content analysis system that executes on a computer that profiles users and selects promotions, comprising: (see paragraphs 0001 and 0003, Examiner’s note: computer implemented method that collects communications exchanged by internet users to extract users interests into a profile to target goods and services to them).
	A computer comprising a memory and instructions within said memory, wherein said computer is configured to execute said instructions to: (see claims 16-17, Examiner’s note: software stored in storage device being executed by a machine to perform the method of Peintner). 
	receive a communication created by a user; (see paragraphs 0001 and 0019, Examiner’s note: automated machine learning understanding of social media communications including inputs like social media likes, comments or posts).
	analyze said communication to determine whether said user is a potential target for one or more promotions;  when said computer determines that said user is a potential target for a promotion receive a communications history associated with said user, (see paragraphs 0001 and 0127, Examiner’s note: teaches the system of Peintner of profiling users is performed so that the system can then target marketing of goods or services to the user).
	 wherein said communications history comprises a plurality of communications created by said user; (see paragraphs 0001 and 0019, Examiner’s note: automated machine learning understanding of social media communications including inputs like social media likes, comments or posts).
	 and, analyze said communications history to assign one or more user profile tags to said user, wherein said analyze said communications history to assign said one or more user profile tags to said user comprises: (see paragraphs 0003 and 0052, Examiner’s note: analyze the social network information and the plurality of subculture models to identify a weighted set of subcultures that reflects the interests of the user).
	access a database comprising key words and phrases associated with each tag of a set of one or more tags; (see paragraphs 00029-0035 and 0036-0037, Examiner’s note: teaches how a subculture is created specifically one way is the frequency of use of an entity (keyword) or phrase, this information is stored in a database).
	calculate a frequency of each of said key words and phrases in said communications history; calculate a tag relevance score for each tag of said set of one or more tags based on said frequency of each of said key words and phrases, wherein said calculate said tag relevance score for each tag of said set of one or more tags comprises: calculate a probability that said communications history is associated with each tag of said set of one or more tags; (see paragraphs 0052, 00029-0035 and 0036-0037, Examiner’s note: teaches social network data being modeled against the subculture models (see paragraph 0052) which include frequency of use of entities (keywords) and phrases (see paragraphs 0029-0035 and 0036-0037), to determine which subculture the user likely falls into (see paragraph 0003)).
	 and, receive said one or more user profile tags;  analyze said one or more user profile tags and said communication to select a specific promotion from said one or more promotions;  and, transmit said specific promotion to said user (see paragraphs 0001 and 0127, Examiner’s note: teaches the system of Peintner of profiling users is performed so that the system can then target marketing of goods or services to the user).
	As per claim 11, Peintner teaches
	wherein said one or more user profile tags comprise one or more affiliations of said user with an organization, group, cause, or belief(see paragraph 0027, Examiner’s note: one of the subcultures is NBA. Only one of the alternatives is required by the claims).
	As per claim 16, Peintner teaches
	wherein said computer is further configured to: access an external database of user profile information; modify or extend said one or more user profile tags based on said external database (see paragraphs 0003, 0019, 0036-0038, and 0052, Examiner’s note: subculture models are created from “external” data (see paragraphs 0036-0038), which is from databases (see paragraph 0019), these models influence user tags (see paragraphs 0052 and 0003)).

Claim Rejections - 35 USC § 103
21.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


22.	Claims 1, 2, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Peintner (United States Patent Application Publication Number: US 2014/0279906) further in view of Pobbathi et al. (United States Patent Application Publication Number: US 2014/0172652). 
	As per claim 1, Peintner teaches A multi-stage content analysis system that executes on a computer that profiles users and selects promotions, comprising: (see paragraphs 0001 and 0003, Examiner’s note: computer implemented method that collects communications exchanged by internet users to extract users interests into a profile to target goods and services to them). 
	a computer comprising a memory and instructions within said memory, wherein said computer is configured to execute said instructions to (see claims 16-17, Examiner’s note: software store in storage device being executed by a machine to perform the method of Peintner).
	receive a communication created by a user;  (see paragraphs 0001 and 0019, Examiner’s note: automated machine learning understanding of social media communications including inputs like social media likes, comments or posts). 
	analyze said communication to determine whether said user is a potential target for one or more promotions;  when said computer determines that said user is a potential target for a promotion receive a communications history associated with said user, (see paragraphs 0001 and 0127, Examiner’s note: teaches the system of Peintner of profiling users is performed so that the system can then target marketing of goods or services to the user). 
	wherein said communications history comprises a plurality of communications created by said user; (see paragraphs 0001 and 0019, Examiner’s note: automated machine learning understanding of social media communications including inputs like social media likes, comments or posts).
	 and, analyze said communications history to assign one or more user profile tags to said user, wherein said analyze said communications history to assign said one or more user profile tags to said user comprises: (see paragraphs 0003 and 0052, Examiner’s note: analyze the social network information and the plurality of subculture models to identify a weighted set of subcultures that reflects the interests of the user). 
	access a database comprising key words and phrases associated with each tag of a set of one or more tags; (see paragraphs 00029-0035 and 0036-0037, Examiner’s note: teaches how a subculture is created specifically one way is the frequency of use of an entity (keyword) or phrase, this information is stored in a database). 
	calculate a frequency of each of said key words and phrases in said communications history;  calculate a tag relevance score for each tag of said set of one or more tags based on said frequency of each of said key words and phrases, wherein said calculate said tag relevance score for each tag of said set of one or more tags comprises:  calculate a probability that said communications history is associated with each tag of said set of one or more tags using a classifier, wherein said frequency of each of said key words and phrases in said communications history comprises a classifier;  (see paragraphs 0052, 00029-0035 and 0036-0037, Examiner’s note: teaches social network data being modeled against the subculture models (see paragraph 0052) which include frequency of use of entities (keywords) and phrases (see paragraphs 0029-0035 and 0036-0037), to determine which subculture the user likely falls into (see paragraph 0003)). 
and, receive said one or more user profile tags;  analyze said one or more user profile tags and said communication to select a specific promotion from said one or more promotions;  and, transmit said specific promotion to said user (see paragraphs 0001 and 0127, Examiner’s note: teaches the system of Peintner of profiling users is performed so that the system can then target marketing of goods or services to the user).
	While Peintner clearly teaches this system of modeling user interest to provide advertisements (see paragraphs 0001 and 0127) is done through machine learning (see paragraph 0019), Peintner does not expressly teach the specific machine learning of naïve Bayes classifier or more specifically the recited limitation in the claims of using a naive Bayes classifier, wherein said frequency of information in said  history comprises a feature vector for said naive Bayes classifier. 
	However, Pobbathi et al. which is in the art of large scale classification of product recommendations to consumers (see abstract) teaches the specific machine learning of naïve Bayes classifier or more specifically the recited limitation in the claims of using a naive Bayes classifier, wherein said frequency of information in said history comprises a feature vector for said naive Bayes classifier (see paragraph 0012, Examiner’s note: processing the feature vector in a machine learning classifier, such as a Naïve Bayes machine learning classifier, that estimates the probability that the product belongs to each category in the set of categories based upon the feature vector, where generating the feature vector includes deriving a frequency number for each token by counting the instances of each token in the paragraph). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Peintner with the aforementioned teachings from Pobbathi et al. with the motivation of providing a way to use a specific type of machine learning used in the classification of product recommendations to consumers (see Pobbathi et al. abstract and paragraph 0012), when classifying product recommendations to consumers through the use of machine learning is known (see Peintner paragraph 0019 and 0003).
	As per claim 2, Peintner teaches
	wherein said one or more user profile tags comprise one or more affiliations of said user with an organization, group, cause, or belief (see paragraph 0027, Examiner’s note: one of the subcultures is NBA. Only one of the alternatives is required by the claims).
	As per claim 7, Peintner teaches
	wherein said computer is further configured to: access an external database of user profile information; modify or extend said one or more user profile tags based on said external database (see paragraphs 0003, 0019, 0036-0038, and 0052, Examiner’s note: subculture models are created from “external” data (see paragraphs 0036-0038), which is from databases (see paragraph 0019), these models influence user tags (see paragraphs 0052 and 0003)). 
23. 	Claims 3, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Peintner (United States Patent Application Publication Number: US 2014/0279906) further in view of Pobbathi et al. (United States Patent Application Publication Number: US 2014/0172652) further in view of Reid (United States Patent Application Publication Number: US 2010/0312628). 
	As per claim 3, Peintner in view of Pobbathi et al. does not expressly teach wherein said organization, group, cause, or belief comprises a religion.
	However, Reid which is in the art of delivering content to users based on gathering profile information regarding a user (see abstract) teaches wherein said organization, group, cause, or belief comprises a religion (see paragraph 0021, Examiner’s note: religion). 	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Peintner in view of Pobbathi et al. with the aforementioned teachings from Reid with the motivation of using another known interest or constraint to classify a user in (see Reid paragraph 0021), when classifying a user in various profiles based on their interests is known (see Peintner paragraphs 0027 and 0029-0035). 
	As per claim 5, Peintner in view of Pobbathi et al. does not expressly teach  wherein said one or more user profile tags comprise one or more life cycle stages associated with said user.
	However, Reid which is in the art of delivering content to users based on gathering profile information regarding a user (see abstract) teaches wherein said one or more user profile tags comprise one or more life cycle stages associated with said user (see paragraph 0021, Examiner’s note: teaches various social needs like teen pregnancy). 	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Peintner in view of Pobbathi et al. with the aforementioned teachings from Reid with the motivation of using another known interest or constraint to classify a user in (see Reid paragraph 0021), when classifying a user in various profiles based on their interests is known (see Peintner paragraphs 0027 and 0029-0035).
	As per claim 6, Peintner in view of Pobbathi et al. does not expressly teach  wherein said one or more life cycle stages comprise one or more of teenager, prospective student, student, new graduate, early adult, expectant spouse, new spouse, expectant new parent, new parent, expectant empty nester, empty nester, senior, grandparent, expectant retiree, and retiree.
	However, Reid which is in the art of delivering content to users based on gathering profile information regarding a user (see abstract) teaches wherein said one or more life cycle stages comprise one or more of teenager, prospective student, student, new graduate, early adult, expectant spouse, new spouse, expectant new parent, new parent, expectant empty nester, empty nester, senior, grandparent, expectant retiree, and retiree (see paragraph 0021, Examiner’s note: teaches various social needs like teen pregnancy. Only one of the alternatives is required by the claims). 	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Peintner in view of Pobbathi et al. with the aforementioned teachings from Reid with the motivation of using another known interest or constraint to classify a user in (see Reid paragraph 0021), when classifying a user in various profiles based on their interests is known (see Peintner paragraphs 0027 and 0029-0035).

24.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Peintner (United States Patent Application Publication Number: US 2014/0279906) further in view of Pobbathi et al. (United States Patent Application Publication Number: US 2014/0172652) further in view of Lee (United States Patent Application Publication Number: US 2018/0197207). 
	As per claim 4, Peintner in view of Pobbathi et al. does not expressly teach wherein said organization, group, cause, or belief comprises a political party, a political viewpoint, or a political candidate.
	However, Lee which is in the art of classifying users (see title and abstract) teaches wherein said organization, group, cause, or belief comprises a political party, a political viewpoint, or a political candidate (see paragraphs 0033, Examiner’s note: using machine learning to associate users with a particular political ideology for example very conservation, conservative, moderate, liberal, or very liberal.  Only one of the alternatives is required by the claims). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Peintner in view of Pobbathi et al. with the aforementioned teachings from Lee with the motivation of using another known interest or constraint to classify a user in (see Lee paragraph 0033), when classifying a user in various profiles based on their interests is known (see Peintner paragraphs 0027 and 0029-0035). 

25.	Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Peintner (United States Patent Application Publication Number: US 2014/0279906) further in view of Pobbathi et al. (United States Patent Application Publication Number: US 2014/0172652) further in view of Calafiore et al. (United States Patent Application Publication Number: US 2013/0204701). 
	As per claim 8, Peintner in view of Pobbathi et al. does not expressly teach  further comprising: a machine learning engine configured to receive data describing one or more of whether one or more users responded to one or more promotions that were transmitted to said one or more users; how said one or more users responded to said one or more promotions; purchases, subscriptions, or enrollments made by said one or more users; and, execute a machine learning algorithm on said data.
	However, Calafiore et al. which is in the art of marketing targeted products to users of social media (see title) teaches further comprising: a machine learning engine configured to receive data describing one or more of whether one or more users responded to one or more promotions that were transmitted to said one or more users; how said one or more users responded to said one or more promotions; purchases, subscriptions, or enrollments made by said one or more users; and, execute a machine learning algorithm on said data (see paragraphs 0071-0072, Examiner’s note: users interaction with the product recommendations on the user interface are monitored by the engine and then used to refine the product offerings).
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Peintner in view of Pobbathi et al. with the aforementioned teachings from Calafiore et al. with the motivation of providing a commonly known way to refine product offerings based on feedback on previous selections (see Calafiore et al. paragraphs 0071-0072), when Peintner specifically suggests using the system of Calafiore et al. (see paragraph 0127). 
	As per claim 9 Peintner teaches
	said machine learning algorithm is configured to find said key words and phrases associated with one or more of said set of one or more tags(see paragraphs 0052, 00029-0035 and 0036-0037, Examiner’s note: teaches social network data being modeled against the subculture models (see paragraph 0052) which include frequency of use of entities (keywords) and phrases (see paragraphs 0029-0035 and 0036-0037), to determine which subculture the user falls into (see paragraph 0003)).
	Peintner in view of Pobbathi does not expressly teach a machine learning algorithm modifying information based on new data or more specifically as recited in the claims said machine learning algorithm is configured to modify said information. 
	However, Calafiore et al. which is in the art of marketing targeted products to users of social media (see title) teaches a machine learning algorithm modifying information based on new data or more specifically as recited in the claims said machine learning algorithm is configured to modify said information (see paragraphs 0071-0072, 0036, 0039, and 0044, Examiner’s note: machine learning updating periodically based on received new data). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Peintner in view of Pobbathi with the aforementioned teachings from Calafiore et al. with the motivation of providing a way to update information over time as new information is received (see Calafiore et al. paragraphs 0071-0072, 0036, 0039, and 0044), when Peintner practically suggests as much since Peintner teaches using the system of Calafiore et al. (see paragraph 0127) as well as teaches using collected information to generate user subculture models through machine learning (see paragraphs 0019 and 0027-0037) where it honestly wouldn’t make sense if these models were static (e.g. not updated) since they would not reflect current social media trends which is actually what Peintner is trying to do (see paragraph 0002, Examiner’s note: determine social media trends). 
26.	Claims 12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Peintner (United States Patent Application Publication Number: US 2014/0279906) further in view of Reid (United States Patent Application Publication Number: US 2010/0312628). 
	As per claim 12, Peintner et al. does not expressly teach wherein said organization, group, cause, or belief comprises a religion.
	However, Reid which is in the art of delivering content to users based on gathering profile information regarding a user (see abstract) teaches wherein said organization, group, cause, or belief comprises a religion (see paragraph 0021, Examiner’s note: religion). 	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Peintner et al. with the aforementioned teachings from Reid with the motivation of using another known interest or constraint to classify a user in (see Reid paragraph 0021), when classifying a user in various profiles based on their interests is known (see Peintner paragraphs 0027 and 0029-0035). 
	As per claim 14, Peintner does not expressly teach wherein said one or more user profile tags comprise one or more life cycle stages associated with said user.
	However, Reid which is in the art of delivering content to users based on gathering profile information regarding a user (see abstract) teaches wherein said one or more user profile tags comprise one or more life cycle stages associated with said user (see paragraph 0021, Examiner’s note: teaches various social needs like teen pregnancy ). 	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Peintner et al. with the aforementioned teachings from Reid with the motivation of using another known interest or constraint to classify a user in (see Reid paragraph 0021), when classifying a user in various profiles based on their interests is known (see Peintner paragraphs 0027 and 0029-0035).
	As per claim 15, Peintner does not expressly teach wherein said one or more life cycle stages comprise one or more of teenager, prospective student, student, new graduate, early adult, expectant spouse, new spouse, expectant new parent, new parent, expectant empty nester, empty nester, senior, grandparent, expectant retiree, and retiree. 
	However, Reid which is in the art of delivering content to users based on gathering profile information regarding a user (see abstract) teaches wherein said one or more life cycle stages comprise one or more of teenager, prospective student, student, new graduate, early adult, expectant spouse, new spouse, expectant new parent, new parent, expectant empty nester, empty nester, senior, grandparent, expectant retiree, and retiree (see paragraph 0021, Examiner’s note: teaches various social needs like teen pregnancy. Only one of the alternatives is required by the claims). 	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Peintner with the aforementioned teachings from Reid with the motivation of using another known interest or constraint to classify a user in (see Reid paragraph 0021), when classifying a user in various profiles based on their interests is known (see Peintner paragraphs 0027 and 0029-0035).


27.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Peintner (United States Patent Application Publication Number: US 2014/0279906) further in view of Lee (United States Patent Application Publication Number: US 2018/0197207). 
	As per claim 13, Peintner does not expressly teach wherein said organization, group, cause, or belief comprises a political party, a political viewpoint, or a political candidate.
	However, Lee which is in the art of classifying users (see title and abstract) teaches wherein said organization, group, cause, or belief comprises a political party, a political viewpoint, or a political candidate (see paragraphs 0033, Examiner’s note: using machine learning to associate users with a particular political ideology for example very conservation, conservative, moderate, liberal, or very liberal. Only one of the alternatives is required by the claims). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Peintner et al. with the aforementioned teachings from Lee with the motivation of using another known interest or constraint to classify a user in (see Lee paragraph 0033), when classifying a user in various profiles based on their interests is known (see Peintner paragraphs 0027 and 0029-0035). 

28.	Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Peintner (United States Patent Application Publication Number: US 2014/0279906) further in view of Calafiore et al. (United States Patent Application Publication Number: US 2013/0204701). 

	As per claim 17, Peintner does not expressly teach further comprising: a machine learning engine configured to receive data describing one or more of whether one or more users responded to one or more promotions that were transmitted to said one or more users; how said one or more users responded to said one or more promotions; purchases, subscriptions, or enrollments made by said one or more users; and, execute a machine learning algorithm on said data.
	However, Calafiore et al. which is in the art of marketing targeted products to users of social media (see title) teaches further comprising: a machine learning engine configured to receive data describing one or more of whether one or more users responded to one or more promotions that were transmitted to said one or more users; how said one or more users responded to said one or more promotions; purchases, subscriptions, or enrollments made by said one or more users; and, execute a machine learning algorithm on said data (see paragraphs 0071-0072, Examiner’s note: users interaction with the product recommendations on the user interface are monitored by the engine and then used to refine the product offerings).
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Peintner et al. with the aforementioned teachings from Calafiore et al. with the motivation of providing a commonly known way to refine product offerings based on feedback on previous selections (see Calafiore et al. paragraphs 0071-0072), when Peintner specifically suggests using the system of Calafiore et al. (see paragraph 0127). 
	As per claim 18, Peintner teaches
	said machine learning algorithm is configured to find said key words and phrases associated with one or more of said set of one or more tags (see paragraphs 0052, 00029-0035 and 0036-0037, Examiner’s note: teaches social network data being modeled against the subculture models (see paragraph 0052) which include frequency of use of entities (keywords) and phrases (see paragraphs 0029-0035 and 0036-0037), to determine which subculture the user likely falls into (see paragraph 0003)).
	Peintner does not expressly teach a machine learning algorithm modifying information based on new data or more specifically as recited in the claims said machine learning algorithm is configured to modify said information. 
	However, Calafiore et al. which is in the art of marketing targeted products to users of social media (see title) teaches a machine learning algorithm modifying information based on new data or more specifically as recited in the claims said machine learning algorithm is configured to modify said information (see paragraphs 0071-0072, 0036, 0039, and 0044, Examiner’s note: machine learning updating periodically based on received new data). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Peintner with the aforementioned teachings from Calafiore et al. with the motivation of providing a way to update information over time as new information is received (see Calafiore et al. paragraphs 0071-0072, 0036, 0039, and 0044), when Peintner practically suggests as much since Peintner teaches using the system of Calafiore et al. (see paragraph 0127) as well as teaches using collected information to generate user subculture models through machine learning (see paragraphs 0019 and 0027-0037) where it honestly wouldn’t make sense if these models were static (e.g. not updated) since they would not reflect current social media trends which is actually what Peintner is trying to do (see paragraph 0002, Examiner’s note: determine social media trends). 


Conclusion
29.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

30.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
	a.	Tseng et al. (United States Patent Application Publication Number: US 2013/0211915) teaches advertising based on customized dictionaries which are created based on frequency of words used of users in social network channels (see abstract and paragraph 0053)
	b.	Bilenko et al. (United States Patent Application Publication Number: US 2009/0271228) teaches a system for predictive user profiles for advertising, which can be based at least in part upon recency or frequency of occurrence of the keyword in the user data (see abstract and paragraph 0030) 
	c.	Bilenko et al. (United States Patent Application Publication Number: US 2011/0295687) teaches predictive profiles for personalized advertising where user profiles record keywords and frequencies (see abstract and paragraph 0019)
	d.	Zhang et al. (United States Patent Application Publication Number: US 2014/0136323) teaches system and method for advertising based on user intention detection, and discusses background of systems using keyword and the frequency of the keyword used by the user as an indicator or relevancy (see abstract and paragraph 0003)
	e. 	 Cao et al. (United States Patent Application Publication Number: US 2014/0317117) teaches a system that uses tags that include a keyword involved in the user operation and the frequency of the keyword (see abstract and paragraph 0040) 
31.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIERSTEN SUMMERS whose telephone number is (571)272-6542. The examiner can normally be reached on Monday to Friday 07:00a.m.-03:30p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABHISHEK VYAS can be reached on (571)270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIERSTEN V SUMMERS/Primary Examiner, Art Unit 3621